DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 8/1/2022 where claims 1 and 12-13 are amended. Claims 1-5 and 8- 13 are pending and ready for examination.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 8/1/2022  have been fully considered but are not persuasive.
The Examiner has reviewed the Applicant’s arguments in their entirety (Pages 7 -9). The Applicant states (Page 8):


    PNG
    media_image1.png
    270
    621
    media_image1.png
    Greyscale


The Examiner contends the Applicant has diminished key teachings from Lepp which provide for contemplating and/or solving the Applicant’s newly amended claims. Lepp clearly teaches one of ordinary skill in the art may track the number of services and/or processes which are stored (see e.g. [0108]) and provides the infrastructure to facilitate a change notification mechanism (see e.g. [0064]).

The Examiner has maintained the 35 USC 112(b) rejection as there as the prior art on record clearly provides one of ordinary skill in the art to apply the teachings to any of teachings in the Patents cited in the double patenting rejections.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No.  10,917,832 in view of Lepp (US 2019/0082020).

US. Patent No. 10,917,832  teaches all the limitations in claims 1 and 12-3 except for:

	a storage unit configured to store a number of proxy processes executable by the communication apparatus 

	a notification unit configured to transmit a notification of the proxy processes executable by the communication apparatus to a communication  apparatus belonging of the plurality of communication apparatuses

	wherein the notification unit transmits the notification in a case where the information stored in the storage unit has changed by the processing unit performing the proxy 

	However in analogous art Lepp discloses:

a storage unit configured to store a number of proxy processes executable by the communication apparatus (Lepp; Lepp teaches a service policy which is readily available to enforce a predetermined amount of services (i.e. processes) which are inherently stored so that they may be subsequently consumed;
		see e.g. [0108] “A maximum number of services policy can specify a  maximum number of services that an AP can advertise at a given time. A last-in-first-out type queue may be used to only advertise the most recent services. In another, implementation, the maximum number of services policy may prevent advertising of any new services is removed from the queue”)

	a notification unit configured to transmit a notification of the proxy processes executable by the communication apparatus to a communication  apparatus belonging of the plurality of communication apparatuses (Lepp;

	see e.g. [0038] “ ... The AP responds with a probe response sent to the STA if a service hash included in the Probe Request matches a hash of one of the services available via the AP (i.e. service(s) described in the service proxy ...”

	see e.g. [0039] “ ... The AP responds to the ANQP Service Information Request with an ANQP Service Information Response that contains detailed information of the service”

	see e.g. [0087] “... the AP 106 can carry out operations to add or remove services in the service proxy 110 ... a service can be provided by the AP 106 ...”

	The Examiner notes the responses returned to wireless units (i.e. communication apparatuses are equivalent to notifications ),

	wherein the notification unit transmits the notification in a case where the information stored in the storage unit has changed by the processing unit performing the proxy (Lepp; Lepp teaches if the number services (i.e. processes) available has changed (e.g. unavailable) an update (e.g. notification or message) can be transmitted to provide status  about the lack of availability of the service;

	see e.g. [0064] “ ..., A service provider of the service can update this state information regarding the service (e.g. state information indicating availability or lack of availability of the service) to the service proxy 100 and/or the policy engine 108, such as by the use of the service proxy API ...”

The Examiner notes the process of updating the availability is equivalent to a change notification)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lepp. The motivation being the combined solution provides for increased efficiencies in delivering services.

Claims 1 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 6 of U.S. Patent No.  10,849,061 in view of Lepp (US 2019/0082020).

US. Patent No. 10,849,061  teaches all the limitations in claims 1 and 12-3 except for:

	a storage unit configured to store a number of proxy processes executable by the communication apparatus 

	a notification unit configured to transmit a notification of the proxy processes executable by the communication apparatus to a communication  apparatus belonging of the plurality of communication apparatuses

	wherein the notification unit transmits the notification in a case where the information stored in the storage unit has changed by the processing unit performing the proxy 

	However in analogous art Lepp discloses:

a storage unit configured to store a number of proxy processes executable by the communication apparatus (Lepp; Lepp teaches a service policy which is readily available to enforce a predetermined amount of services (i.e. processes) which are inherently stored so that they may be subsequently consumed;
		see e.g. [0108] “A maximum number of services policy can specify a  maximum number of services that an AP can advertise at a given time. A last-in-first-out type queue may be used to only advertise the most recent services. In another, implementation, the maximum number of services policy may prevent advertising of any new services is removed from the queue”)

	a notification unit configured to transmit a notification of the proxy processes executable by the communication apparatus to a communication  apparatus belonging of the plurality of communication apparatuses (Lepp;

	see e.g. [0038] “ ... The AP responds with a probe response sent to the STA if a service hash included in the Probe Request matches a hash of one of the services available via the AP (i.e. service(s) described in the service proxy ...”

	see e.g. [0039] “ ... The AP responds to the ANQP Service Information Request with an ANQP Service Information Response that contains detailed information of the service”

	see e.g. [0087] “... the AP 106 can carry out operations to add or remove services in the service proxy 110 ... a service can be provided by the AP 106 ...”

	The Examiner notes the responses returned to wireless units (i.e. communication apparatuses are equivalent to notifications ),

	wherein the notification unit transmits the notification in a case where the information stored in the storage unit has changed by the processing unit performing the proxy (Lepp; Lepp teaches if the number services (i.e. processes) available has changed (e.g. unavailable) an update (e.g. notification or message) can be transmitted to provide status  about the lack of availability of the service;

	see e.g. [0064] “ ..., A service provider of the service can update this state information regarding the service (e.g. state information indicating availability or lack of availability of the service) to the service proxy 100 and/or the policy engine 108, such as by the use of the service proxy API ...”

The Examiner notes the process of updating the availability is equivalent to a change notification)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lepp. The motivation being the combined solution provides for increased efficiencies in delivering services.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4 and 5, claims 4 an 5 recite “ ... a number of proxy processes ...” which renders the claim indefinite as it is unclear if “ ... a number of proxy processes ...” correspond to “ ... a number of proxy processes ...” presented in claim 1. The Examiner respectfully requests the Applicant provide via claim language clarity with respect to the claimed element and review all the claims in their entirety for indefinite or lack of antecedent basis issues.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1 - 5 and 12 - 13 are rejected under 35 USC 103 as being unpatentable over Lepp (US 2019/0082020) in view of Park (US 2019/0199815) and in further view of Wang (US 2019/0182633)

	Regarding claim 1, Lepp discloses a communication apparatus comprising:

	a communication unit configured to transmit and receive a radio signal (Lepp; Lepp teaches a wireless device comprising a communication unit supporting IEEE 802.11;

	see e.g. [0014] “... IEEE 802.11, a station (STA) is a device that has the capability to use the 802.11 protocol ...”

	see e.g. Fig. 4 [0006] illustrating wireless device 102 comprising a communication unit for transmitting and receiving radio signals);

	

	a receiving unit configured to receive a proxy request from a specific communication apparatus belonging to a group of a plurality of communication apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal (Lepp; Lepp teaches an access point serving as a proxy comprising a receiving unit to facilitate the reception of a service discovery request from a particular wireless device (i.e. communication apparatus)

	see e.g. [0032] “Fig. 1 illustrates an example network management that includes a wireless device 102 that is able to communicate wirelessly over a wireless link 104 with an AP 106 ... multiple wireless devices can communicate with each AP 106”

	se e.g. Fig. 4 [0006] illustrating Access Point 106 comprising service proxy 110 acting as a proxy between wireless device 102 and the server device 112

	see e.g. [0038] “... a STA sends a Probe Request containing one or more service hash elements (of corresponding one or more services) to an AP ...”

	see e.g. [0039] “... a STA sending an access Network Query Protocol (ANQP) Service Information Request to request more detailed information about a service available via the AP ...”);


	


	a processing unit configured to perform a proxy process which is at least one of transmission or reception of the radio signal as proxy of the specific communication apparatus in a case where the receiving unit receives the proxy request (Lepp; Subsequent to the access point transmitting the request the access point serving as proxy may process the request under the guise of a processor;

	see e.g. [0038], [0039]

	see e.g. [0147] “... a block diagram of an example system 600, which can represent ... an AP ...”

	see e.g. [0148] “The system 600 includes a processor (or multiple processors) 602, which can be coupled to a network interface (or multiple network interfaces) 604 to communicate with another entity, either wirelessly or over a wirelink. A processor can include a microprocessor, a microcontroller, a physical processor module or subsystem, a programmable integrated circuit, a programmable array, or another physical control or computing circuit”); and

	a storage unit configured to store a number of proxy processes executable by the communication apparatus (Lepp; Lepp teaches a service policy which is readily available to enforce a predetermined amount of services (i.e. processes) which are inherently stored so that they may be subsequently consumed;
		see e.g. [0108] “A maximum number of services policy can specify a  maximum number of services that an AP can advertise at a given time. A last-in-first-out type queue may be used to only advertise the most recent services. In another, implementation, the maximum number of services policy may prevent advertising of any new services is removed from the queue”)

	a notification unit configured to transmit a notification of the proxy processes executable by the communication apparatus to a communication  apparatus belonging of the plurality of communication apparatuses (Lepp;

	see e.g. [0038] “ ... The AP responds with a probe response sent to the STA if a service hash included in the Probe Request matches a hash of one of the services available via the AP (i.e. service(s) described in the service proxy ...”

	see e.g. [0039] “ ... The AP responds to the ANQP Service Information Request with an ANQP Service Information Response that contains detailed information of the service”

	see e.g. [0087] “... the AP 106 can carry out operations to add or remove services in the service proxy 110 ... a service can be provided by the AP 106 ...”

	The Examiner notes the responses returned to wireless units (i.e. communication apparatuses are equivalent to notifications ),

	wherein the notification unit transmits the notification in a case where the information stored in the storage unit has changed by the processing unit performing the proxy (Lepp; Lepp teaches if the number services (i.e. processes) available has changed (e.g. unavailable) an update (e.g. notification or message) can be transmitted to provide status  about the lack of availability of the service;

	see e.g. [0064] “ ..., A service provider of the service can update this state information regarding the service (e.g. state information indicating availability or lack of availability of the service) to the service proxy 100 and/or the policy engine 108, such as by the use of the service proxy API ...”

The Examiner notes the process of updating the availability is equivalent to a change notification)

	Lepp does not expressly disclose:

	a communication unit configured to transmit and receive a radio signal in a period of a predetermined length that comes at predetermined time intervals

	a receiving unit configured to receive a proxy request from a specific communication apparatus belonging to a group of a plurality of communication apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal in a period synchronizing with the period of the communication apparatus;

			
	However in analogous art Park discloses:

	a communication unit configured to transmit and receive a radio signal in a period of a predetermined length that comes at predetermined time intervals (Park;

	see e.g. [0075] “A NAN network can be constructed with NAN device (devices) that use a set of identical DNAN parameters (e.g., a time interval between consecutive discovery window, a beacon interval, a NAN channel, etc.). A NAN cluster can be formed by NAN devices and the NAN cluster means a set of NAN devices that are synchronized on the same discovery window schedule ... NAN device included in the NAN cluster may directly transmit a multicast/unicast service discovery frame ... synchronization beacon frame ...”

	see e.g. [0093]

	see e.g. [0094] “ ... A AN beacon frame is transmitted during a DW period existing at every 512 TU. All NAN devices can participate in generation and transmission of the NAN beacon according to their roles and states. EACH of the NAN devices should maintain its own TSF timer and used for NAN beacon timing ...”)

	
	a receiving unit configured to receive a proxy request from a specific communication apparatus belonging to a group of a plurality of communication apparatuses, each of the plurality of communication apparatuses transmitting and receiving a radio signal in a period synchronizing with the period of the communication apparatus (Park;

	see e.g. [0101] “ ... a NAN proxy terminal can be defined as a new role (concept) of the NAN terminal. For example the NAN proxy terminal may correspond to a NAN proxy server or a NAN proxy client ...
	see e.g. [0110] “ ... the first NAN terminal 1010 can transmit a subscribe message to the NAN proxy server 1020. In particular, the first NAN terminal 1010 can transmit the subscribe message to the NAN proxy server 1020 ...”
	see e.g. [0075]

	se e.g. [0144] “ ... a discovery window period during which the NAN proxy server is awaked ...”

	see e.g. TABLE 8);

	Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.

	As evidence of the rationale with respect to change notifications, Wang discloses:

	change notification (Wang; Wang teaches a change notification may be generated and transmitted when the number of services provided by service groups has changed;

	see e.g. {0014] “ ... in a case where the number of service groups to which the stored upcoming services belong  exceed a predetermined storage threshold, indicating all upcoming services in the change notification message” see e.g. [0019])

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with the utilization of Wang’s change notification message. The motivating being one of ordinary skill in the art under the guise of a processor and memory with instructions is readily available to utilize thresholds and parameters (e.g. a number of processes) to determine when change notifications should be generated and subsequently transmitted.

	Regarding claim 2, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to Claim 1, wherein the notification unit transmits the notification to the plurality of communication apparatuses belonging to
the group in the period (The combined solution per Park provides for a NAN cluster that are readily able to communicate with a proxy based on using the same identical NAN parameters and/or multicasting; see e.g. [0075]” .... multicast ....”

Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.

	Regarding claim 3, Lepp in view of Park  and in further view of Wang disclose the communication apparatus according to Claim 1, wherein, when the specific communication apparatus is active in part of a plurality of the periods and is inactive in remaining part of the periods, the processing unit performs the proxy process in the period immediately before the period in which the specific communication apparatus is active (The combined invention per Park provides for one of ordinary skill in the art to perform the proxy process in the period immediately before the period in which the specific communication apparatus is active as Park teaches the communication apparatuses comprised an awake interval (i.e. active interval)

	see e.g. [0131]  “... the proxy request TLV can include an availability time field indicating DW duration during which a NAN terminal awakes  ... “

	see e.g. TABLE 10);

	Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Park’s timing schemes between NAN devices. The motivation being the combined solution provides for groups and/or clusters of devices to have a predetermined parameters for transmitting and receiving data and providing for synchronization resulting in increased efficiencies of data transfer.
	
	Regarding claim 4, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to claim 1, wherein the notification of the proxy process includes  information about a number of proxy processes requested to the communication apparatus (Lepp;
	
	see e.g. [0108]
	see e.g. Lepp [0036] “ ... The policy engine 108 can advertise information about services by broadcasting the information to multiple pre- associated services ...” see e.g. [0033])

	Regarding claim 5, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to claim 1 wherein the notification of the proxy process includes information about a number of proxy processes having been requested to the communication apparatus (Lepp;

	see e.g. [0038] “ ... a STA sends a Probe Request containing one or more service hash elements) of corresponding one or more service hash elements )of corresponding one or more services) to an AP. The AP responds with a Probe Response sent to the STA is a s service hash included in the Probe request matches a hash of one of the services available via the P (i.e. service(s) described in the service proxy” )

	Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Lepp in view of Park and in further view of Wang and in further view of Sadavism (US 2014/0269555)
Regarding claim 8, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to claim 1, but does not expressly disclose wherein the radio signal includes a signal indicating a service that another communication apparatus provides 
	However in analogous art Sadavism discloses:

wherein the radio signal includes a signal indicating a service that another communication apparatus provides (Sadavism; see e.g. [0188] “ ... a proxy STA ... offers to advertise services on behalf of one or more other STA 106)
Therefore it would have been prima facie obvious to one of ordinary skill in the ar t before the effective filing date of the claimed invention to modify Lepp with Sadvism’s advertising servicing scheme. The motivation being the combined solution provides for increased efficiencies in delivering data to wireless devices.

Regarding Claim 9, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to Claim 1,  but does not expressly disclose wherein the radio signal includes a signal for searching for a service that another communication apparatus provides 
However in analogous art Sadavism discloses:
wherein the radio signal includes a signal for searching for a service that another communication apparatus provides (Sadavism;
See e.g. [0102] “ ... STAs that are searching for different services advertised by another STA ...”
 see e.g. [0188] “ ... a proxy STA ... offers to advertise services on behalf of one or more other STA 106 ...”
Therefore it would have been prima facie obvious to one of ordinary skill in the ar t before the effective filing date of the claimed invention to modify Lepp with Sadvism’s advertising servicing scheme. The motivation being the combined solution provides for increased  efficiencies in delivering data to wireless devices.
Claims 10 - 11 are rejected under 35 USC 103 as being unpatentable over Lepp in view of Park and in further view of Wang and in further view of Segev (US 2016/0014565)
Regarding Claim 10, Lepp in view of Park and in further view of Wang disclose the communication apparatus according to Claim 1,
wherein the period is Discovery Window ( The combined solution per Park;
see e.g. Park, [0075] “ ... discovery windows ...” ), and
wherein the group of the plurality of communication apparatuses is a NAN cluster ( The combined solution per Park; 
see.g. [0075] “ ... NAN cluster ...”).

wherein the period is Discovery Window defined by a WiFi neighbor awareness networking standard (The combined solution per Park provides for NAN Neighbor Awareness Network which one of ordinary skill in the art can derive from the standard;
see e.g [0075] “NAN (Neighbor Awareness Network) Toplogy), and
wherein the group of the plurality of communication apparatuses is a NAN cluster defined by the Wi-Fi neighbor awareness networking standard (The combined solution per Park;
see e.g. [0075] “ ... NAN cluster ...”).
As evidence of the rationale above with respect to standards, Segev discloses:
Wi-Fi neighbor awareness networking standard (Segev;
see e.g. [0106] “ ... a NAN cluster ...”
see e.g. [0020] “ ... the WFA Neighbor Awareness Networking (NAN) Specification ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Segev’s standard. The motivation being the standard provides for one of ordinary skill in the art to increase communication efficiencies.

Regarding Claim 11, Lepp in view of Park  and in further view of Wang disclose the communication apparatus according to Claim 1, wherein the notification unit provides the notification using a Service Discovery frame (The combined invention per Park; 
see e.g.[0013] “ ... service discovery frame ...”
see e.g. [0075] “ ... service discovery frame ...”) , defined by the Wi-Fi neighbor awareness networking standard (The combined solution per Park provides for NAN Neighbor Awareness Network which one of ordinary skill in the art can derive from the standard;
see e.g [0075] “NAN (Neighbor Awareness Network) Toplogy).
As evidence of the rationale above with respect to standards, Segev discloses:
Wi-Fi neighbor awareness networking standard (Segev;
see e.g. [0106] “ ... a NAN cluster ...”
see e.g. [0020] “ ... the WFA Neighbor Awareness Networking (NAN) Specification ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lepp with Segev’s standard. The motivation being the standard provides for one of ordinary skill in the art to increase communication efficiencies.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TODD L BARKER/Primary Examiner, Art Unit 2449